Warner, J.
The error assigned to the judgment of the Court below in this case is, in dismissing the plaintiff’s action on the statement of facts presented by the record. In our judgment, inasmucli as the defendant failed to produce his military order to the Court, and make a motion therein for a dismissal of the case until after the restoration of civil authority in the State, but proceeded to continue the case from term to term, and put the plaintiff to the expense and trouble of preparing the same for trial, it was error in the Court below to dismiss the plaintiff’s case at the last term of the Court at the plaintiff’s cost, on motion of the defendant, under the military order issued in 1868. The case should have been tried and disposed of in accordance with the laws of the land which govern and regulate the proceedings in the cfvil tribunals of the State.
. Let the judgment of the Court below be reversed.